Title: To Alexander Hamilton from Robert Morris, 27 January 1795
From: Morris, Robert
To: Hamilton, Alexander


The Honble Alexander Hamilton Esqre.
Dear Sir
[Philadelphia] Jany 27. 1795
You will See by the enclosed Note of Mr John Ross, the pointed terms in which he calls for my aid in accomplishing the Settlement of his Accounts with the U S. If any thing I can say to you will add Weight to his application, I beg you will consider it as said. Mr Ross certainly executed the Public Business well, his Shipments were most useful when they arrived & the Public were great Gainers by his transactions.
I am most sincerely   Yrs

RM

